Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reassignment of Application
	Please note that this application has been reassigned to Examiner Ibrahim Bori, in Art Unit 1629. In order to expedite accurate processing of the application papers, all future correspondence with the office should reflect this change.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2018, 02/26/2019, 02/26/2020, 07/06/2020, 08/26/2020, 10/20/2020 and 05/13/2021, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Attorney Janet S. Hendrickson (314-345-7020) on 09/10/2021.
AMENDMENTS TO THE CLAIMS
Amend claim 4, so that claim 4 recites “A composition for inhibiting corrosion at a surface, the composition comprising a compound of claim 1 and a component selected from the group consisting of a corrosion inhibitor, an asphaltene inhibitor, a paraffin inhibitor, a scale inhibitor, an emulsifier, a water clarifier, a dispersant, an emulsion breaker, a gas hydrate inhibitor, a biocide, a pH modifier, a surfactant, an organic solvent or a combination thereof.”

Amend claim 6, so that claim 6 recites “The composition of claim 4, wherein the organic solvent is selected from the group consisting of methanol, ethanol, propanol, isopropanol, butanol, 2-ethylhexanol, hexanol, octanol, decanol, 2-butoxyethanol, methylene glycol, ethylene glycol, 1,2-propylene glycol, 1,3-propylene glycol, diethyleneglycol monomethyl ether, diethylene glycol monoethyl ether, ethylene glycol monobutyl ether, ethylene glycol dibutyl ether, pentane, hexane, cyclohexane, methylcyclohexane, heptane, decane, dodecane, diesel, toluene, xylene, heavy aromatic naphtha, cyclohexanone, diisobutylketone, diethyl ether, propylene carbonate, N-methylpyrrolidinone, N,N-dimethylformamide, or a combination thereof.”
Amend claim 7, so that claim 7 recites “The composition of claim 4, wherein the corrosion inhibitor is selected from the group consisting of an imidazoline compound, a quaternary ammonium compound, a pyridinium compound or a combination thereof.”
Amend claim 9, so that claim 9 recites “A method of inhibiting corrosion at a surface comprising contacting the surface with a composition comprising a compound of claim 1.”
In claim 11, delete the recited compound (14) on page 10.
Cancel claims 18-19.
Claim Rejoinder
Withdrawn claims 4-11, 15-17 and 20 have been rejoined with claims 1-3, because all the claims directed to the non-elected: i) composition comprising a compound of claim 1 (claims 4-8); and ii) method of using a composition comprising a compound of claim 1 (claims 9-11, 15-17 and 20), have been found to be free of art. 
The restriction requirement as set forth in the Office action mailed on 06/16/2021, has been reconsidered in view of the allowability of claims directed to: i) a compound of claim 1; ii)  a 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A compound of claim 1 or a composition comprising a compound of claim 1 or a method of using a compound of claim 1, is neither taught nor fairly suggested by any teachings in the prior art. The closet prior art, Haberer et al (WO2014022807A2, published 02/06/2014, cited by the Applicants in the instant application), teaches a structurally analogous compound 3 (see ¶ 089, Table 1 on page 25 and Figure 1 below) as hydrolysis product of plaque softening compounds (see abstract and ¶ 089, Table 1 on page 25). 
However, Haberer et al does not: i) suggest or teach a compound of claim 1 (e.g., compound 7, see Figure 1 below); and ii) suggest or teach a method of inhibiting corrosion at a surface. Please Figure 1 below for side by structural illustration of compound 3 of Haberer et al and compound 7 of instant invention.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1.
Conclusions
Claims 1-11, 15-17 and 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629